Citation Nr: 0023748	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service from August 1965 to February 1969 with the 
U.S. Air Force and from November 1977 to December 1978; 
November 1979 to July 1988; and September 1990 to July 1991 
with the U.S. Army has been reported.  

He served in Southwest Asia during the Persian Gulf War in 
support of Operations Desert Shield and Desert Storm.  This 
is an appeal from a June 1998 rating action by the Department 
of Veterans Affairs (VA) Regional Office, Portland, Oregon, 
which denied entitlement to service connection for diabetes 
mellitus.  In February 2000 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board), sitting at the regional office.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service, in April 1984 and May 1991 elevated blood 
glucose levels were recorded.  The veteran also reported 
having blood in his urine prior to entering active service.

2.  Elevated blood glucose was also shown during VA 
outpatient treatment in 1997 and a diagnosis of diabetes was 
made.

3.  The veteran's claim for service connection for diabetes 
mellitus is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that when he 
was examined for entry into service in August 1965 he stated 
that he had been seen by a Dr. Weinstein at the Bess Kaiser 
Hospital, Portland, for sugar in the urine.  He had taken a 
glucose tolerance test in 1964 and the test had been 
negative.

When the veteran was examined for separation from service in 
December 1978 he again indicated on a medical history form 
that he had or had had sugar in the urine.  

The veteran's service medical records further reflect that he 
was seen in April 1984 with a complaint of a sudden onset of 
lightheadedness.  Various findings were recorded on physical 
examination.  A blood glucose level of 151 was reported.  The 
assessments were dehydration and acute otitis media.  When 
the veteran was afforded a physical examination in March 1988 
he reported on a medical history form that he had or had had 
sugar in the urine.  On the medical examination report it was 
indicated that diabetes mellitus should be ruled out.  When 
the veteran was examined in May 1991 his blood glucose was 
143.  

At a VA examination in May 1989 his blood glucose level was 
121 with the normal range being between 70 and 125.  

A VA outpatient record reflects that the veteran was seen in 
February 1997.  It was indicated that he had a history of 
chronic glucosuria since childhood with a negative workup for 
diabetes at the Palo Alto VA Medical Center.  He had had 
multiple negative glucose tolerance tests in the past.  
Various findings were recorded on physical examination. The 
assessments included chronic glucosuria.  A blood sugar check 
in November 1996 was 207.  A urinalysis in November 1996 had 
shown a glucose of greater than 500.  The examiner indicated 
she was awaiting records from the Palo Alto VA Medical Center 
regarding the past workup.  

In January 1998 the veteran submitted a claim for service 
connection for diabetes mellitus.

The regional office thereafter received VA outpatient records 
reflecting treatment of the veteran in 1997 and 1998 at the 
VA Medical Center, Portland.  In October 1997 the assessments 
included hyperglycemia, probably diabetes.  When he was seen 
in December 1997 the assessments included diabetes.  That 
condition was also diagnosed in March 1998.  

During the February 2000 Board hearing, the veteran related 
that he had been seen at the VA Medical Center, Palo Alto, in 
1991 and 1992.  He had also been seen at the VA Medical 
Center, Portland, in 1996.  In July 1997 he had gone to the 
emergency room at the Good Samaritan Hospital in Portland, 
Oregon, and his blood sugar had been abnormal.  He had been 
seen at the VA Medical Clinic in Vancouver in August 1997 and 
had been diagnosed as diabetic.  At about ages 10 and 14 he 
had been seen at the Kaiser Permanente Medical Facility in 
Portland for sugar in the urine.  

On the basis of the current record, the Board is of the 
opinion that the veteran has submitted a well-grounded claim 
for service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The VA therefore has a duty to assist him in the 
development of his claim.  Since there are medical records 
which may have a bearing on his case that have not been 
included in the claims file, the claim must be returned to 
the regional office before a final resolution can be 
obtained.  


ORDER

The veteran's claim for service connection for diabetes 
mellitus is well grounded.  The appeal is granted to this 
extent.  


REMAND

As indicated previously, it appears that there are medical 
records which may have a bearing on the veteran's claim which 
have not been included with the claims file.  Accordingly, 
the case is REMANDED to the regional office for the following 
action:

1.  The regional office should contact 
the Kaiser Permanente Medical facility in 
Portland and request that that facility 
provide copies of any records of 
treatment of the veteran in about 1955 
and 1959 for sugar in the urine.  The 
Bess Kaiser Hospital in Portland should 
be contacted and asked to provide a copy 
of the glucose tolerance test performed 
in 1964.  The Good Samaritan Hospital, 
Portland, should also be contacted and 
asked to provide a copy of the veteran's 
treatment in July 1997.  Any such records 
obtained should be included with the 
claims file.

2.  The regional office should also 
contact the VA Medical Center, Palo Alto, 
and request that that facility provide 
copies of all records of treatment of the 
veteran in 1991-1992.  The VA Medical 
Center, Portland, should be contacted and 
asked to provide copies of any records of 
treatment of the veteran in 1996.  These 
records should also be associated with 
the claims file.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action. 


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

